Mr. Justice Blanco Lugo,
with whom Mr. Justice Ramírez Bages joins, concurring.
San Juan, Puerto Rico, June 28, 1968
Since August 25, 1967, Emilio Matos Rios filed an action to set aside a decision of the Commonwealth Board of Elections rendered August 21, denying “the petition filed by the group ‘Federate Progressive’ ” requesting (i) to change the name from Federate Progressive Party to United Progressive Party, (ii) to eliminate the emblems of the royal palm and the crossed palms submitted in the petitions for registration and to leave the coconut palm tree only as emblem of the aforementioned group, and (iii) to substitute the board of directors by other persons mentioned in the petition. Five and a half months later,1 on February 13, 1968, judgment was rendered favorable to petitioner. The decision of the Board was reversed and the registration of the political group with the name United Progressive Party and the emblem of the coconut palm tree was ordered, after the filing of certain documents in the Commonwealth Board.
It is not until February 19 that Carlos Westerband and Modesto Rivera Ramos, in their capacity as Chairmen of the groups called Puerto Rican United Front and the Federal Unionist Agrarian Party, requested intervention alleging *383that the judgment rendered affected them adversely and directly. After a hearing during which the presumptive inter-veners presented oral and documentary evidence, the trial court dismissed the petition for intervention.2
The trial court did not err. Rules 21.1 and 21.2 constitute the applicable law.3 Intervention after judgment is rendered is unusual, it partakes of an exceptional character, and powerful reasons only justify it. It must be proved that the interveners will be bound by the outcome of the judgment, Mercado Riera v. Superior Court, 89 P.R.R. 271, 275 (1963); Gerena v. Lamela, 79 P.R.R. 544 (1956), and that possibly the objection of res judicata may be set up against them, Barron & Holtzoff, 2 Federal Practice and Procedure 373, § 597. We are not convinced that the pronouncements of the judgment affect any right which Modesto Rivera Ramos may claim on the emblem of the palm tree, relying on the assumption of priority in its use to which he refers in his *384petition for intervention as “anticipation of the performances concerning registration.”
On the other hand, after considering the petition as one of permissible intervention, Rule 21.2, the usual criterion to determine its justification rests in the court’s discretion guided by the provisions of the rule itself which requires “timely application” and the consideration of whether “the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.” See Barron & Holtzoff, op. cit. at 365-366, § 594. It cannot be denied that the petition was filed at the last possible moment and there is no doubt that to allow the intervention at this stage of the proceedings will prejudice the original parties delaying the final adjudication of a controversy which, because of the proximity of the general elections of 1968, should be decided promptly and definitively. Moreover, the only common question of law and of fact which the interveners may have in the principal suit refers to the use of the emblem of the palm tree for electoral purposes, and in this respect, their position is not conflicting, but rather germane, to that of plaintiff. Their appearance would only engraft the controversy on the priority of the use of said emblem, and this clearly introduces a new issue. In these cases intervention is not favored. Barron & Holtzoff, op. cit. at 376, § 597. See, also, 4 Moore, Federal Practice, § 24.10 (2d ed.).
Finally, we cannot disregard the fact that interveners’ effort, as revealed by the evidence and by their own acts and statements,4 is not genuinely directed to claim an emblem for the elections, but rather to prevent Matos Rios’ group from using it.
*385The order of the trial court denying the intervention should be affirmed.
—0—

 After several preliminary incidents concerning the dismissal — which gave rise to a partial judgment — and change of venue, on October 9 the parties were granted a term of 20 days to present certain documentary evidence and memoranda, at the reception of which the suit would be considered submitted for decision. On November 24, a petition for extension of 10 days requested by plaintiff was granted; on December 5 an additional unextendible term of 10 days which would expire on December 15 was granted to file the memorandum.


 Since Matos Rios had desisted from the use of the word United in the name of its group, any intervention on the part of Westerband was academic.


 “21.1. As matter of right
“Upon timely application, anyone shall be permitted to intervene in an action (a) when a statute or these rules confer an unconditional right to intervene; or (b) when the representation of the applicant’s interest by existing parties is or may be inadequate and the applicant is or may be bound by a judgment in the action; or (c) when the applicant is so situated as to be adversely affected by a distribution or other disposition of property which is in the custody or subject to the control or disposition of the court.”
“21.2. Permissive intervention
“Upon timely application, anyone may be permitted to intervene in an action: (a) when a statute confers a conditional right to intervene; or (b) when an applicant’s claim or defense and the main action have a question of law or fact in common. When a party to an action relies for ground of claim or defense upon any statute or executive order administered by a governmental officer or agency, or upon any regulation, order, requirement, or agreement issued or made pursuant to the statute or executive order, the officer or agency upon timely application may be permitted to intervene in the action. In exercising its discretion, the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the' rights of the original parties.”


 In the motion filed before the trial court it is said upon referring to the coconut palm tree, “if the electoral use of the coconut palm tree as emblem is permitted” and “if the coconut palm tree is permitted as an emblem despite the fact that it was actually used together with the royal palm tree in the plebiscitary campaign.”